PER CURIAM.
This appeal is by the plaintiff below from a summary judgment entered in favor of the appellees Miami Dade Community College and Lew Morrow, who were two of the defendants to the action. On consideration thereof we hold no reversible error has been shown, and affirm the summary judgment. See Wometco Theatres Corp. v. Rath, 123 So.2d 472 (Fla. 3d DCA 1960); Warner v. Florida Jai Alai, Inc., 221 So.2d 777 (Fla. 4th DCA 1969); DeMaggio v. Brasserie Restaurant, 320 So.2d 49 (Fla. 3d DCA 1975); Gottschalk v. Smith, 334 So.2d 102 (Fla. 3d DCA 1976).
Affirmed.